Citation Nr: 0428491	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  04-24 610A	)	DATE
	)
	)


THE ISSUE

Whether Department of Veterans Affairs (VA) Regional Office 
(RO) adjudicative decisions dated in September 1946, March 
2003, October 2003 and June 2004 should be reversed or 
revised on the basis of clear and unmistakable error (CUE) 
pursuant to the provisions of 38 U.S.C.A. 7111 (West 2002); 
38 C.F.R. § 20.1400 (2003). 

(The issues of whether a September 1946 rating decision 
wherein the RO reduced the evaluation for sarcoidosis from 
100 percent to 30 percent and a March 18, 1993 rating 
decision wherein the RO continued 30 percent evaluation for 
pulmonary sarcoidosis, a 10 percent for cardiac sarcoidosis 
and denied service connection for hypertension contained CUE 
are addressed in a separate decision under a different docket 
number.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

In September 2004, a Deputy Vice Chairman of the Board 
granted the veteran's motion to advance his case on the 
Board's docket on the basis of his age.  38 U.S.C.A. § 7101 
(West 2002); 38 C.F.R. § 20.900(c) (2003).

The veteran in September 2004 advised the Board that he would 
represent himself 
in this matter.

The Board's policy provides that the issue of whether a prior 
Board decision involves CUE will be addressed in a decision 
separate from decisions on other issues.  This exception to 
the general policy that all issues over which the Board has 
jurisdiction in an individual case will be addressed in a 
single document is provided since the Board exercises 
original jurisdiction where reversal or revision of a 
previous Board decision due to CUE is requested. 38 U.S.C. 
§ 7111(e) (West 2002).  

Thus, the other issues listed on the title page are decided 
separately as the appeal of
these issues is brought from another agency of original 
jurisdiction and the 
Board exercises appellate jurisdiction in the matter.


FINDING OF FACT

The veteran did not identify a Board decision by date to 
which his July 2004 motion to for revision based on CUE was 
directed.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on CUE have not been met, the motion must be 
dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

A motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling under this subpart.  38 C.F.R. § 20.1404(a) (2003).  

The veteran's motion dated July 14, 2004 in for revision 
based on CUE was grounded in 38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1400 et seq. and under those provisions as set forth 
above the pleading requirements are specific.  He did not 
identify a Board decision by date.  It must be noted that 
the decisions he specified were all decisions issued from a 
VA RO, and thus, they are not Board decisions subject to 
review on motion for CUE.  The pleading requirements are not 
discretionary.  At a minimum he must identify a Board 
decision by date and the specific issue or issues to which 
the motion pertained if the Board decision in question 
involved multiple issues. 

Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(a) (2003), the 
motion is dismissed without prejudice.  The Board 
characterized the issue to reflect the specified decisions 
that the veteran identified in his motion.


ORDER

The motion is dismissed without prejudice to refiling.



	                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2003) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2003).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.



